Case 1:17-cv-06684-NG-LB Document 143 Filed 12/17/19 Page 1 of 4 PageID #: 2794

                                                                                               FILED
                                                                                             IN CLERK'S OFFICE
                                                                                       U.S. DISTRICT COURT E.D.N.Y.

                              UNITED ST A TES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK
                                                                                      *     DEC 17 2019        *
                                                                                       BROOKLYN OFFICE
  In re: RESTASIS (CYCLOSPORTNE
  OPHTHALMIC EMULSION) ANTITRUST                                                                    RD \1.-kr/1oi
                                                        I 8-MD-2819 (NG) (LB)
  LITIGATION


  This Document Relates To:
  All Actions


     JOINT STIPULATIO          Al'<JD ~ R D E R TO REVISE DEADLINES FOR
                             SERVING MERITS EXPERT REPORTS

          WHEREAS, pursuant to the October 17, 2019 Joint Stipulation and Order to Extend

  Deadlines for Serving Merits Expert Reports (the "October 17 Stipulation") the parties agreed

  that, except for Allergan 's rebuttal to the EPP Damages Report and Craft Merits Report,

   Allergan' s deadline to serve its merits expert reports" is " ovember 8, 2019 ," and "[ a]t the time

  of service, Allergan shall offer plaintiffs two alternative dates for deposition of its expert witness

  . .. with such dates being between November 18 and December 16";

          WHEREAS , pursuant to the October 17 Stipulation the parties further agreed that, except

   for the EPP Damages Report and Craft Merits Report, "[p]laintiffs deadline to serve their rebuttal

  merits reports" is "December 20, 2019 ... " and that '[a]t the time of service of the rebuttal merits

  reports, plaintiffs will provide at least two dates in January and/or Februaiy 2020 of availability of

  each served expert ' s deposition";

          WHEREAS , Allergan served the expert report of Dr. Suman th Addanki on            ovember 8

  2019 and offered    ovember 18 or 19, 2019 for deposition ·

          WHEREAS Allergan served the expert report of Dr. Bruce Burlington on November 8,

  2019 and offered December 9 or l 0, 2019 for deposition;
Case 1:17-cv-06684-NG-LB Document 143 Filed 12/17/19 Page 2 of 4 PageID #: 2795




         WHEREAS, plaintiffs were unable to take the depositions ofDrs. Addanki and Burlington

  on the offered dates and the parties were unable to identify alternative dates between November

  18, 2019 and December 16, 2019 for such depositions;

         WHEREAS, the parties have agreed that Dr. Addanki will be deposed on December 18,

  2019 and Dr. Burlington will be deposed for a half day on December 20, 2019; and

         WHEREAS, Plaintiffs seek additional time for certain of their experts to incorporate any

  additional information obtained at the Addanki and Burlington depositions;

         IT IS HEREBY STIPULATED AND AGREED, subject to the Court's approval, that:

         1.      Plaintiffs shall serve their rebuttal reports, as previously scheduled, on December

  20, 2019, except for the report of Dr. Leffler (and the EPP Damages Report and Craft Merits

  Report, which are subject to a different schedule).

         2.      The time for Retailer Plaintiffs to serve a rebuttal report from Dr. Leffler shall be

  extended until December 27, 2019;

         3.      Plaintiffs shall have until December 27, 2019 to serve supplements to the reports

  ofUwe Christians, Todd Clark, David Kessler and/or Roger Williams responding to the

  testimony provided by Dr. Burlington at his deposition, with each such supplement not to exceed

  eight pages; and

         4.      The depositions of Leffler, Clark, Kessler, and Williams will be scheduled for a

  date on or after January 20, and the deposition of Christians swill be scheduled for a date on or

  after January 17.


  Dated: December 16, 2019
   By: Isl Thomas M. Sobol                              By: Isl Eric J. Stock
       Thomas M. Sobol                                      Eric J. Stock
       Kristen A. Johnson                                   GIBSON, DUNN & CRUTCHER LLP
       Jessica R. MacAuley                                  200 Park Avenue



                                                   2
Case 1:17-cv-06684-NG-LB Document 143 Filed 12/17/19 Page 3 of 4 PageID #: 2796




       Hannah W. Brennan                                  New York, NY 10166-0193
       HAGENS BERMAN SOBOL                                Tel.: (212) 351-4000
       SHAPIRO LLP                                        Fax: (212) 351-4035
       55 Cambridge Parkway, Suite 301                    estock@gibsondunn.com
       Cambridge, Massachusetts 02142
                                                          M. Sean Royall
       Telephone: (617) 482-3700
                                                          KIRKLAND & ELLIS LLP
       Facsimile: (617) 482-3003
                                                          1601 Elm Street
       tom@hbsslaw.com
                                                          Dallas, TX 75201-6912
       kristenj@hbsslaw.com
                                                          Tel.: (214) 972-1759
       jessicam@hbsslaw.com
                                                          sean.royall@kirkland.com
       hannahb@hbsslaw.com
                                                          Matthew C. Parrott
       Interim Lead and Liaison Counsel for the           GIBSON, DUNN & CRUTCHER LLP
       Direct Purchaser Class Plaintiffs
                                                          3161 Michelson Drive
                                                          Irvine, CA 92612-4412
                                                          Tel.: (949)451-3800
   By: Isl Dena C. Sharp
                                                          Fax: (949) 451-4220
       Dena C. Sharp                                      mparrott@gibsondunn.com
       Scott M. Grzenczyk
                                                          Attorneys for Defendant Allergan, Inc.
       Tom Watts
       GIRARD SHARP LLP
       601 California Street, Suite 1400              By: Isl Scott E. Perwin
       San Francisco, CA 94108                            Scott E. Perwin
       Telephone: (415) 981-4800                          Lauren C. Ravkind
       Facsimile: (415) 981-4846                          Anna T. Neill
       dsharp@girardsharp.com                             KENNY NACHW ALTER P.A.
       scottg@girardsharp.com                             Four Seasons Tower
       tomw@girardsharp.com                               1441 Brickell A venue, Suite 1100
                                                          Miami, FL 331331
       Joseph R. Saveri                                   Tel.: (305) 373-1000
       Kyle Quackenbush                                   Fax: (305) 372-1861
       JOSEPH SAVERI LAW FIRM, INC.                       sec@knpa.com
       601 California Street, Suite 1000                  lcr@knpa.com
       San Francisco, California 94108                    aneil@knpa.com
       Telephone: (415) 500-6800
       Facsimile: (415) 395-9940                          Counsel for the Walgreen Plaintiffs
       jsaveri@saverilawfirm.com
       kquackenbush@saverilawfirm.com
                                                      By: Isl Barry L. Reisin
       Eric B. Fastiff                                    Barry L. Refsin
       David T. Rudolph                                   Monica L. Rebuck
       Adam Gitlin                                        Eric L. Bloom
       LIEFF CABRASER HEIMANN &                           HANGLEY ARONCHICK SEGAL
       BERNSTEIN, LLP                                     PUDLIN & SCHILLER
       275 Battery Street, 29th Floor                     One Logan Squre, 27th Floor
       San Francisco, CA 94111-3339                       Philadelphia, PA 19103
       Telephone: (415) 956-1000                          Tel.: (215) 496-7031


                                                  3
Case 1:17-cv-06684-NG-LB Document 143 Filed 12/17/19 Page 4 of 4 PageID #: 2797




      Facsimile: (415) 956-1008                     Fax: (2 15) 568-0300
      cfastiff@lchb.com                             brefsin@hangley.com
      drudolph@ lchb.com                            mrebuck@ hangley.com
      agitlin@ lchb.com                             ebloom@ hangley.com
      In terim Co-Lead Counsel for the End-         Counsel for the CVS Pharmacy and
      Payor Class Plaintiffs                        Rite Aid Plaintiffs


       Dan Drachler (DD 1526)
       Sona Shah (SS 47 12)
       ZWERLING, SCHACHTER &
       ZWERLING, LLP
       41 Madison Avenue, 32nd Floor
       New York, NY 10010
       Tel: (2 12) 223 -3900
       Fax: (212) 3 71-5969
       ddrachler@zsz.com
       sshah@zsz.com
       -and-
       1904 Third A venue, Suite 1030
       Seattle, WA 98 IO I
       T elephone: (206) 223-2053
       Facsimile: (206) 343-7636
       End-Payor Interim Liaison Counsel




                                    [PROPOSED ] ORDER


  SO ORDERED this\ 7~day of December 2019.



                                                     /s/   Nina Gershon
                                                  HONotr~rENn1AGERSHON-
                                                  UNITED STATES DISTRJCT JUDGE




                                              4
